DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on October 19, 2021. Claims 1 and 3 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on October 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/931,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 1, the closest prior art Alcamo (US 9,757,742 B2), Yang (US 2019/0217313 A1), Hawkins (US 2018/0257090 A1), Tseng (US 2013/0161420 A1) and Lin (US 6,286,158 B1) disclose the features of: a handheld showerhead assembly comprising a handheld showerhead, a hose, and a showerhead mount. However, the combination of these references fails to teach elements: “said plurality of inlets located upon said engaging faces such that rotation of said first sprayer assembly allows each of said plurality of inlets to selectively align and engage with said first nozzle conduit to allow water to be expelled from one of said first sprayer assembly's spray faces and rotation of said second sprayer assembly allows each of said plurality of inlets to selectively align and engage with said second nozzle conduit to allow water to be expelled from one of said second sprayer assembly's spray faces, said 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752